Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 4, 2020 has been entered.

Response to Amendment
This action is in response to the remark entered on 09/04/2020.
Claims 1-6 & 13-18 are pending in the instant application.
Claims 7-12 & 19 are cancelled.
Claims 1-2 & 13-14 are amended.

Response to Arguments
Applicant’s remarks filed 09/04/2020, page 6, with respect to the rejection of claims 1 and similarly claim 13 under pre-AIA  35 USC 103(a) have been fully considered, and are moot upon further consideration and a new ground(s) of rejection made under 35 U.S.C. 103 as being unpatentable over Zou et al. (US 2011/0135143 
In response to Applicant’s remarks that the prior art of record does not remedy nor show Applicant's previously-recited and newly-recited claim limitations, Examiner directs Applicant’s attention to the rejection of claims 1 & 13 below, where Applicant’s newly recited claim limitations are now addressed by Frank as outlined in the rejection below

Applicant’s remarks filed 09/04/2020, page 6, regarding the rejection of claims 2-6 & 14-18 under pre-AIA  35 USC 103(a) have been fully considered but they are not persuasive. 
Applicant relies on the patentability of the claims from which these claims depend to traverse the rejection without prejudice to any further basis for patentability of these claims based on the additional elements recited. 
Examiner respectfully disagrees because the combination of Zou, Seki, and Frank discloses independent claims 1 & 13 as outlined below. Thus, claims 2-6 & 14-18 are also rejected for the similar reasons as outlined below.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 & 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zou et al. (US 2011/0135143 A1) (hereinafter Zou) in view of Seki et al. (US 2010/0238056 A1) (hereinafter Seki), and in view of Frank (US 2010/0284456 A1) (hereinafter Frank).

Regarding claim 1, Zou discloses a method comprising:
binarizing syntax elements, wherein each binarized syntax element comprises a string of binary symbols [Paragraphs [0017]-[0018], Fig. 1-2, binarization evaluation and binary arithmetic coding, wherein non-binary element is uniquely mapped to a binary sequence into a so-called bin string in block 204];
determining whether a binary symbol in the string of binary symbols is a context-coded binary symbol or a bypass binary symbol based on a binary symbol index associated with the binary symbol [Paragraphs [0017]-[0019], Fig. 1-2, evaluating the syntax element, wherein mapped sequence and syntax element will advance to decision block 205 that will be processed in regular coding mode, as context-coded binary symbol, or in a bypass coding mode, dependent on previously encoded syntax elements or bins (binary decision), as binary symbol index];
responsive to the binary symbol being a context-coded binary symbol, encoding the context-coded binary symbol using binary arithmetic encoding [Paragraphs [0017]-[0019], Fig. 1-2, Based on previously encoded syntax elements or bins (binary decision), as context-coded binary symbol, bin value and associated model 208 is passed to regular coding engine 209, as binary arithmetic encoding 103]; and
responsive to the binary symbol being a bypass binary symbol, adding the binary symbol to a compressed video bit stream [Paragraphs [0017]-[0019], Fig. 1-2, Based on previously encoded syntax elements or bins (binary decision), as bypass binary symbol, bin value and associated model 208 is passed to bypass coding engine 210, as bypass encoding into compressed video bit stream].
However, Zou does not explicitly disclose responsive to the binary symbol being a bypass binary symbol, adding the bypass binary symbol to a compressed video bit stream.
Seki teaches of being responsive to the binary symbol being a bypass binary symbol, adding the bypass binary symbol to a compressed video bit stream [Paragraphs [0142] The suffix part of an orthogonal transform coefficient and a motion vector is binarized by Exponential-Golomb coding. A binary symbol obtained is bypass coded, wherein a 1-bit codeword is generated for an input of one binary symbol, and thus the code amount can be calculated by simply counting the bit length].
(Seki, Paragraph [0142]).
However, Zou does not explicitly disclose responsive to the binary symbol being a bypass binary symbol, adding the bypass binary symbol to a compressed video bit stream with no renormalization.
Frank teaches responsive to the binary symbol being a bypass binary symbol, adding the bypass binary symbol to a compressed video bit stream with no renormalization [Paragraphs [0122]-[0128], Fig. 15, control bit bypassFlag controlling branching to the bypass decoding process, seen in Fig. 15 without renormalization process].
It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify the method disclosed by Zou to incorporate and implement the bypass procedure described in Frank as above, to perform bypass encoding/decoding without renormalization applied to bypass binary symbols and thus encoding and/or decoding with increased efficiency (Frank, Paragraph [0002]-[0003]).

Regarding claim 13, apparatus claim 13 is drawn to the apparatus using/performing the same method as claimed in claim 1. Therefore, apparatus claim 13 corresponds to method claim 1, and is rejected for the same reasons of obviousness as used above.
Furthermore, Seki teaches of:
a processing unit [Paragraph [0144]-[0145], CPU]; and
a memory coupled to the processor, wherein the memory is configured to store software instructions that, when executed by the processing unit cause the apparatus to perform a method [Paragraph [0144]-[0145], Memory, RAM, ROM, Hard disk, storing code and programs to be executed by CPU].
It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify the apparatus disclosed by Zou to incorporate and implement the processing unit and memory described in Seki as above, to automate the process recited in method claim 1 (Seki Paragraph [0144]-[0145]).

Claims 2 & 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zou et al. (US 2011/0135143 A1) (hereinafter Zou), Seki et al. (US 2010/0238056 A1) (hereinafter Seki), and Frank (US 2010/0284456 A1) (hereinafter Frank) in view of Bossen (US 2013/0243102 A1) (hereinafter Bossen).

Regarding claim 2, Zou, Seki, and Frank disclose the method of claim 1, and are analyzed as previously discussed with respect to the claim.

wherein using binary arithmetic encoding comprises writing output of the binary arithmetic encoding of the context-coded binary symbol to the coded bit stream, and
wherein adding the bypass binary symbol comprises writing the bypass binary symbol to the bypass bit stream.
Bossen teaches wherein the compressed video bit stream comprises a bypass bit stream and a coded bit stream [Paragraph [0044], FIG. 6, bitstream outputted from the regular coding engine 608 and the bypass coding engine 609 are merged to a single bitstream];
wherein using binary arithmetic encoding comprises writing output of the binary arithmetic encoding of the context-coded binary symbol to the coded bit stream [Paragraph [0041]-[0044], FIG. 6, Output of regular coding engine 608, arithmetically encoding the value of the bin, outputting bitstream] and
wherein adding the bypass binary symbol comprises writing the bypass binary symbol to the bypass bit stream [Paragraph [0041]-[0045], FIG. 6, bypass coding engine arithmetically encoding bin strings by use of static predetermined probability estimate, and outputting bypass bitstream].
It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify the method disclosed by Zou to incorporate and implement the coding engine described in Bossen as above, to dispense with encoding the terminating syntax element for the respective macroblocks in a slice in order to avoid an increase of  (Bossen, Paragraph [0011] & [0049]).
However, Zou, Seki, and Bossen do not explicitly disclose wherein adding the bypass binary symbol comprises writing the bypass binary symbol to the bypass bit stream with no renormalization.
Frank teaches wherein adding the bypass binary symbol comprises writing the bypass binary symbol to the bypass bit stream with no renormalization [Paragraphs [0122]-[0128], Fig. 15, control bit bypassFlag controlling branching to the bypass decoding process, seen in Fig. 15 without renormalization process].
It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify the method disclosed by Zou to incorporate and implement the bypass procedure described in Frank as above, to perform bypass encoding/decoding without renormalization applied to bypass binary symbols and thus encoding and/or decoding with increased efficiency (Frank, Paragraph [0002]-[0003]).

Regarding claim 14, apparatus claim 14 is drawn to the apparatus using/performing the same method as claimed in claim 2. Therefore, apparatus claim 14 corresponds to method claim 2, and is rejected for the same reasons of obviousness as used above.

Claims 3-5 & 13-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zou et al. (US 2011/0135143 A1) (hereinafter Zou), Seki et al. (US 2010/0238056 A1) (hereinafter Seki), and Frank (US 2010/0284456 A1) (hereinafter Frank) in view of Au et al. (US 2008/0240233 A1) (hereinafter Au).

Regarding claim 3, Zou, Seki, and Frank disclose the method of claim 1, and are analyzed as previously discussed with respect to the claim.
However, neither Zou, Seki, nor Frank disclose the particulars of claim 3.
Au teaches wherein using binary arithmetic encoding comprises writing output of the binary arithmetic encoding to the compressed video bit stream [Paragraph [0043], Outputs of the encode-bin module 82, the encode-bypass module 84, the encode-terminate module 86, and the PCM module 88 provide input to a write-bits encapsulation module 92, which outputs an encoded bitstream from the arithmetic bin-encoding module 72], and wherein adding the bypass binary symbol comprises:
determining that a binary symbol is a bypass binary symbol; buffering the bypass bin-binary symbol in a bypass buffer (Paragraph [0058] FIG. 4 [0058] ...The first FIFO 106 buffers input, such as bin, context index (ctxid), bypass flag (bypass), and End of Sequence (EOS) values, from the binarization/context-selection module 70 of FIG. 3, before the input is provided to the encode-decision module 100); and
writing the bypass binary symbol from the bypass buffer to the compressed video bit stream when a predetermined number of bits is output by the binary arithmetic encoding of the context-coded binary symbol after the bypass binary symbol is buffered [Paragraph [0043]-[0058], Outputs of the encode-bin module 82, the encode-bypass module 84, the encode-terminate module 86, and the PCM module 88 provide input to a write-bits encapsulation module 92, which outputs an encoded bitstream from the arithmetic bin-encoding module 72. A second buffer (FIFO) 108 is coupled between an output of the encode-decision module 100 and the renormalization module 102, A third FIFO is 110 is coupled between an output of the renormalization module 102 and an input of the PutBit module 104. The PutBit module 104 provides the output of the encode-bin module 82 to bitstream].
It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify the method disclosed by Zou to incorporate and implement the bypass procedure described in Au as above, wherein the nesting requirement of CABAC encoding module that results in nested processing loops and inefficient and slow serial process are eliminated (Au, Paragraph [0016]).

Regarding claim 4, Zou, Seki, Frank, and Au disclose the method of claim 3, and are analyzed as previously discussed with respect to the claim.
Furthermore, Au teaches wherein the predetermined number of bits is nine [Paragraph [0098], the code amount calculating device converts the bit precision of the probability interval range codIRange (S200). Specifically, the code amount calculating device converts the probability interval range codIRange into a 9-bit precision probability interval range].
It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify the method disclosed by Zou to incorporate and implement the bypass procedure described in Au as above, wherein the nesting requirement of (Au, Paragraph [0016]).

Regarding claim 5, Zou, Seki, Frank, and Au disclose the method of claim 3, and are analyzed as previously discussed with respect to the claim.
Furthermore, Au teaches wherein the bypass binary symbol is buffered in the bypass buffer before the predetermined number of bits is output [Paragraph [0043]-[0058], Outputs of the encode-bin module 82, the encode-bypass module 84, the encode-terminate module 86, and the PCM module 88 provide input to a write-bits encapsulation module 92, which outputs an encoded bitstream from the arithmetic bin-encoding module 72. A second buffer (FIFO) 108 is coupled between an output of the encode-decision module 100 and the renormalization module 102, A third FIFO is 110 is coupled between an output of the renormalization module 102 and an input of the PutBit module 104. The PutBit module 104 provides the output of the encode-bin module 82 to bitstream].
It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify the method disclosed by Zou to incorporate and implement the bypass procedure described in Au as above, wherein the nesting requirement of CABAC encoding module that results in nested processing loops and inefficient and slow serial process are eliminated (Au, Paragraph [0016]).

Regarding claims (15-17), apparatus claims (15-17) are drawn to the apparatus using/performing the same method as claimed in claims (3-5). Therefore, apparatus .

Claims 6 & 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zou et al. (US 2011/0135143 A1) (hereinafter Zou), Seki et al. (US 2010/0238056 A1) (hereinafter Seki), Frank (US 2010/0284456 A1) (hereinafter Frank), and Au et al. (US 2008/0240233 A1) (hereinafter Au) in view of Peng et al. (US 2006/0126744 A1) (hereinafter Peng).

Regarding claim 6, Zou, Seki, Frank, and Au disclose the method of claim 5, and are analyzed as previously discussed with respect to the claim.
However, Zou, Seki, Frank, and Au do not explicitly disclose the particulars of claim 6.
Peng teaches wherein the bypass binary symbol is comprised in a first binarized syntax element [Paragraph [0016], a first pass, the first CIP module and the CABAC module receive and process the input VES to produce the VTS, which is written to the external memory, and in a second pass, the VTS is read back from the external memory, and syntax element parsing is performed by the second CIP module to produce syntax element values originally coded in the VES stream].
It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify the method disclosed by Zou to incorporate and implement the binarized syntax element described in Peng as above, by eliminating dependency (Peng, Paragraph [0017]).

Regarding claim 18, apparatus claim 18 is drawn to the apparatus using/performing the same method as claimed in claim 6. Therefore, apparatus claim 18 corresponds to method claim 6, and is rejected for the same reasons of obviousness as used above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CHANG whose telephone number is (571)272-5707.  The examiner can normally be reached on M-Sa, 12PM - 10 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/DANIEL CHANG/Examiner, Art Unit 2487